 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDUlbrich Stainless Steels, Inc.andUnitedSteelworkers of America,AFL-CIO. Case1-CA-5512.April 26,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAexcepted,are notcontraryto a clear preponderance of all therelevant evidence,and we therefore adopt them.StandardDrywall Products,Inc, 91 NLRB 544, enfd 188 F 2d 362 (C A. 3)We note that the Trial Examiner erroneously referred to theservice ofthe charge herein as the service of a petition Thenames William Butler and SamuelMcConnellare hereby addedto paragraph3 of the Conclusions of LawTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn January17, 1967,Trial Examiner Paul E. Weilissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices alleged inthe complaint,and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision.Thereafter,theRespondentfiledexceptions to the Trial Examiner'sDecision and asupportingbrief:the General Counsel also filed abrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated its,powers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision,the exceptions and the briefs,and the entire record in the case, and hereby adoptsthe findings,conclusions,and recommendations ofthe Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that Respondent, Ulbrich StainlessSteels, Inc.,Wallingford, Connecticut, its officers,agents, successors, and assigns,shall take the actionset forth in the Trial Examiner's RecommendedOrder.'At the hearing,witness Butler was asked by Respondent'scounsel whether he had made"book" in the plant He declined toanswer on Fifth Amendmentgrounds TheTrial Examiner did notdirect him to answer,and no motion was made to strike thewitness' testimony under Section102 44(c) of the Board's RulesThe Trial Examiner refused to draw any inference from Butler'srefusal to answer the question In its brief to the Board,Respondent has moved to strike Butler's testimony under Section102 44(c) The citedrule provides that the refusal of a witness toanswer any question which has been ruled to be proper"shall, inthe discretionof the TrialExaminer, be ground for striking alltestimonypreviouslygiven by such witness on related matters "Such a motion should be directed to the Trial Examiner, andruling thereon made by him within his discretion.Accordingly,Respondent's present motion to the Board to strike Butler'stestimony in its entirety is hereby deniedAfter a carefulreview of the record, we conclude thatthe TrialExaminer'scredibilityfindings,towhich the RespondentPAUL E. WEIL, Trial Examiner: Upon a charge filedJune 13, and amended June 28,i the General Counsel bytheRegionalDirectorforRegion 1(Boston,Massachusetts)issued his complainton July28, allegingthatUlbrichStainlessSteels,Inc.(hereincalledRespondent),violatedSection 8(a)(3)and(1)of theNational Labor Relations Act, as amended, by dischargingthree individuals in the month of June, and independentlyviolated Section 8(a)(1) by various acts and conduct. Thecomplaint was thereafter amended on September 2, and atthe hearing, held before me, by the addition of threeallegations of 8(a)(1) violations.I conducted the hearing onthe matter on October 12, 13, 14, 18, 19, and 20. All partieswere represented by counsel. After the hearing, all partieswere afforded an opportunity to make oral argument andfile briefs. The Respondent and the General Counsel filedbriefs after the close of the hearing.On the record,my observation of the witnesses, and inconsideration of the briefs, I hereby make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is a Connecticut corporation engaged, inWallingford, Connecticut,in the processing,sale, anddistributionof stainless steel and related products.Respondentannuallyshipsmaterials in interstatecommerce valued in excess of $50,000. Respondent is andat all times relevant has been engaged in commerce withinthe meaning of the Act and it will effectuate the policies ofthe Act to exercise jurisdiction herein.II.THE LABORORGANIZATIONUnited Steelworkers of America, AFL-CIO,is, and atall timesrelevant hereto has been, a labororganizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundRespondent operates its plant in Wallingford with about100 employees.Management consists of RichardUlbrich,vice president and apparently operating head of the firm,and DanielUlbrich,Richard'syounger brother, vicepresident of the corporation and a "management trainee."At thetime of the alleged unfair labor practices, DanielUlbrichoccupied the position of personnel manager.Frank Riccardi is the plant superintendent in charge of theproductionandmaintenance employees and theiractivities,with the exception of those employees involvedin production control and quality control,with neither ofwhich we are concerned herein.'All dates herein are in the year 1966 unless otherwisespecified164 NLRB No. 22 ULBRICH STAINLESS STEELSRespondent's employees are not represented by anylabor organization. In the early years of the presentdecade, apparently in 1962, the Charging Party attemptedto organize the employees and a Board-conducted electionwas held which resulted in the rejection of the Union atthat time.On April 18, Andrew J. Mezzi was hired as a slitterhelper. Shortly after he was employed, Mezzi concludedthat a union was desirable and contacted one Satori, thepresident of the local of the Charging Party whichrepresented the employees atWallingfordSteel,acompetitor of the Respondent. Satori furnished Mezzi withblue dues-deduction cards from the Charging Party to usein attempting to organize the employees. Three days later,Satori learned that the blue cards were not appropriate forthe purpose but that white cards, authorizing the ChargingParty to represent the employees, were more appropriateand agreed to furnish Mezzi with white cards.On May 20, Mezzi, who in the interim had taken nosteps with regard to organization, received a pack of whitecards from Satori and in the following week contacted 10or 15 employees asking them to sign cards. The last dayMezzi worked was May 27. He took off May 31 and June 1and 2 for personal reasons and on his return on June 2 wasinformed that he had been discharged for absenteeism.In the early steps of his organizing, Mezzi had contactedArthur Arnold, who agreed to assist him but warned Mezzito proceed with caution. Upon Mezzi's discharge, Arnoldmade no move until after June 7, on which date he had aconversation with Satori. Thereafter, Arnold commencedorganizingwithin the plant. On June 15, Arnold wasdischarged, allegedly for absenteeism. About June 20, theorganizing campaign became overt and thereafter throughthe summer Mezzi openly distributed literature and cardsat the gate to the plant. Lawrence Tremaglio joined theUnion on June 24 and, also on that date, made a statementto an investigator of the National Labor Relations Boardinvestigating charges filed as a result of Mezzi's discharge.On June 27 Tremaglio was discharged, allegedly forabsenteeism.On June 27, sometime in July, and on or about August 3,Respondent Richard Ulbrich delivered antiunion speechesto all of its employees in groups numbering from 15 to 30.It does not appear that the Respondent is charged with anyviolation stemming from the speeches.The complaint alleges that the discharges of Mezzi,Arnold, and Tremaglio resulted from their union activitiesand are violative of 8(a)(3) and (1). The General Counselalleges also that Respondent has violated 8(a)(1) by acourse of conduct including interrogation of employees inthe hiring process and on June 3, 8, and 27 and July 15,and by threats of discharge and reprisals on June 8 andJuly 15. Respondent denies the commission of any unfairlabor practice and contends in addition that it had noknowledge of any union organizational campaign prior tothe receipt of the original charge on June 15.B. Interference, Restraint, and CoercionOn May 27, William Butler, a furnace operator on thefirstshift, received permission to leave the plant atlunchtime to pick up pizzas for himself and other membersof his crew, including the supervisor. On his way to thepizza shop, to which an order had been telephoned, Butlerstopped at a bank and at a newsstand where he purchased2Butler testified that he had been in trouble some 4 yearsbefore131a horseracing scratch sheet. On his arrival at the pizzaestablishment, Butler found that his order was not yetready and walked across the street to a bar, which hefrequented at least 2 nights a week. As he entered henoticed Daniel Ulbrich across the street at an entrance to alunchroom.Butler entered the bar and, with a friend whom he metthere, commenced perusing the scratch sheet. Hearing asound behind him, he turned around and saw DanielUlbrich and asked him what he was doing there. Ulbrichanswered "I don't know" and left. Butler left, picked upthe pizzas, and went back to his shop.On Butler's return to the plant, he told his foreman,Dennis Gifford, of seeing Daniel Ulbrich and said that hethought it was rather strange for them to be checking onhim or whatever he was doing. Foreman Gifford answered,"Well, they are kind of worried about union activities andeverything." About a half hour later Gifford was called tothe office.When Gifford returned from the office, heasked Butler for the paper that he was reading in the bar.Gifford told Butler that he had seen Daniel Ulbrich followButler out of the shop when he went out for the pizzas.Gifford also told Butler that, in his opinion, the Ulbrichsmight have thought that the paper (the scratch sheet) wasa petition or a union paper with names on it. Butler gavehim the scratch sheet and Gifford returned to the office.DanielUlbrich, testifying about the same incident,stated that on May 27 he went to a lunchroom calledMabel's to get a quick sandwich and, as he was enteringthe lunchroom, he saw Butler entering the Silver Fox bar.He followed Butler into the bar because "I was quitedisturbed to see one of our employees going into a bar oncompany hours," and because he knew that the furnaceoperation was continuous and the employees had no timeoff for lunch. Daniel Ulbrich testified that he asked Butlerwhat he was doing there and whether he was having adrink. Butler denied that he was drinking and stated thathe was getting some sandwiches and both walked out. Healso testified that Butler was putting something in hispocket and he mentioned this to Frank Riccardi andmentioned that he did not know what Butler was putting inhis pocket. Later that afternoon, Ulbrich testified, he wentup to Butler at his work and said, "Bill, I want you to knowIhave the right to follow you into any bar if you are oncompany hours and I don't want to find out that you havebeen drinking while you were on the clock."The following week, Butler was called to RichardUlbrich's office where he found Frank Riccardi and'Richard Ulbrich. Richard Ulbrich, after asking him howlong he had been employed by the Company (4 years) andwhether he liked his job (yes), told him that he had dust hada conversation with John Cei, a local detective, whoreported that Butler had not been in trouble lately.2 Butlertestified that Richard Ulbrich then shook his head and saidthat he hated to see 4 years with the Company go to waste.When Butler asked what he meant, Ulbrich said, "You areinvolved in union activity aren't you?" Butler denied thathe was and Ulbrich said that he knew that Butler had beenapproached by Satori. Riccardi then said that threeemployees in the shop had said that Butler was involved inthe Union. Butler challenged them to produce the threeemployees so that he could call them liars to their faces.Ulbrich and Riccardi continued to insist that Butler wasinvolved and that he was the ringleader and asked him298-6680-69-10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho else was in the organizing with him. Butler denied anyknowledge of the organization and either Ulbrich orRiccardi told him that they had already caught the headman behind the Union, Andrew Mezzi, and had gotten ridof him.When Butler continued to insist that he had nothing todo with any union organization, he was told to go back tohis job and think it over for the rest of the day and come upwith a different answer. He answered that he could notcome up with a different answer if they gave him a year tothink about it because he knew nothing about it.Butler went back to his job and concluded that he wasall through with the Company and asked his supervisor ifhe could get his vacation pay. The supervisor said that hecould not afford to lose him and Butler said, "Well, I can'twork under these conditions with people watching me andsuspecting me of these things and I can't do my job right."Butler's supervisor called Richard Ulbrich and told himthat Butler wanted to quit whereuponButlerwas calledback to Richard Ulbrich's office. On this occasion, DanielUlbrich as well as Frank Riccardi were also present. Oneof the management group told Butler about the prior unionorganizational attempt 4 or 5 years before and mentionedthat the Union had lost "something like 97 to 6" and thatthe men who organized the Union had been discharged.They suggested that Butler return to his job and think itover and he did so without further talk about quitting.Richard Ulbrich testified to the same conversation butstated that the Union was never mentioned and that he hadcalled Butler in to his office because he suspected him ofbookmaking. He told Butler that he had talked to hiscousin, Detective John Cei, and asked if Butler had beenpicked up or even suspected of bookmaking. According toRichard Ulbrich, this is all he said. Butler recognized whathe was talking about and denied that he was involved inany way in bookmaking in the shop or out of the plant andthen became perturbed and asked if he could leave.Ulbrich also testified that he did not come back. Ulbrichspecifically denied asking him whether he had beenapproached by Satori or any reference to Andrew Mezzi orto any former organization in the plant.Riccardi testified that he had heard there wasbookmaking in the plant and suggested that Butler becalled into the office and interrogated about it. Accordingto his version, after Ulbrich told Butler about his call to thepolice department, Butler asked, "What is this all about?"Riccardi "jumped in" and said that he had been told bycertain individuals that Butler was booking horses and hehad found racing forms, scratch sheets, and obsceneliterature in a vertical tower at the plant and had foundsome literature in barrels. He testified that Butler then gotangry and asked whether they were accusing him,whereupon Riccardi answered, "No one is accusing you ofanything, we arejust askingyou." Butler then said, "Youfellows don't trust me," and Riccardi answered, "We'rejust trying to get the truth and tell you if you arebookmaking, to cut it out." After further conversationalong these lines, Butler lost his temper and said he wasgoing to go to the Union, whereupon "we said for him to goahead" and that was the end of the conversation. Riccardialso denied that there was any mention of Mezzi or anymention of union activities other than Butler's threat to goto the Union. Riccardi was not asked whether there wasanother meeting later that day.Butler testified to a third incident later in June whenRichard Ulbrich came to his workplace and told him that aman from the Board was coming to town and wouldprobably question Butler. He testified that Ulbrich saidthat lie would deny any discussion with Butler and thatwould put Butler in an embarrassing situation. Butler wasnot interviewed on that occasion by anyone from theBoard. Ulbrich denied that any such conversation hadtaken place at any time.Respondent contends that the testimony of Butler isunworthy of belief as "it is no more than the attempt of onewho is caught at the industrial crime of making book, ofattempting to alibi out of it by making charges against theaccuser."Respondent also submits that the allegedviolation is an isolated incident as well and should bedisregarded for that reason.Butler testified that he had never talked to a Boardagent,includingthe attorney trying the case, prior to thetime he took the witness stand, except to refuseto sign astatement.He testified that sometime between theoccurrences detailed above and the hearing, AndrewMezzi had met him in a bar and bought him five or sixbeers and at that time he had dictated a letter to Mezzicontaining the story as he told it on the witness stand.Thereafter, he took the letter home and later transcribedit, and a week or so later gave it to Mezzi. He testified thathe is still employed by the Respondent and that in AugustRespondent had attempted to get him a draft deferment ona hardship basis and had promised that if he were calledup they would attempt to get him deferred on anoccupational basis. I consider that Respondent's attack onButler's credibility is ill conceived. He did not admit andwas not caught at the industrial crime of making book. Infact, Dan Ulbrich had caught him in a bar and thought hehad gone there for the purpose of getting a drink. There isno evidence that he, at anytime, made book in the plant.3 Icredit Butler as to all three conversations. The incident onMay 27 is important only in that it led to the statement byButler's supervisor, Dennis Gifford, that revealed that, asearly as May 27, Respondent was concerned about theunionorganization. Gifford was not called to testify." Iinfer from the lack of explanation, as well as from thecorroborating testimony concerning the incident with thescratch sheet furnished by Daniel Ulbrich, that Butler'stestimony is to be credited. I note that he was reluctant toappear and testify but that on the witness stand hetestified in relevant aspects with candor.As to the second conversation during the week ofJune 2, I note the very substantial variance between theaccounts given by Riccardi and Richard Ulbrich, both ofwhich are at substantial variance with that of Butler. IcreditButler largely on the basis of his demeanor. Iconsider that his credibility is enhanced and supportedboth by the fact that he is still in the employ of3When asked whether he had done so, Butler declined toanswer onFifth Amendmentgrounds I cannot base a finding thathe had committed a crimein the planton this evidence,particularly in view of the factthat the questionasked, "Do youmake book in the shop"" is so ambiguous, at least to me, that Icould not conclude, evenfrom an affirmative answer, that he hadbroken any law°Riccardi testified that Gifford was no longer employed at theplantHowever,there is no indication that Respondent made anyattempt to call him as a witness or that Respondent faced anydifficultyin locating him ULBRICH STAINLESS STEELS133Respondent,sand the additional fact that he has much tolose in viewof theEmployer's past and promised futureattempt to havehim deferred by the SelectiveServiceBoard.Finally, I reject Respondent's suggestion that histestimony is not tobe believedbecausehe had had anumber of beers when he first reportedthe storyto Mezzi.Butler wasobviouslysober on the witness stand and hisdemeanor and deportment were such as to enhance ratherthan impair his credibility.Accordingly,Ifind thatRespondent knewof theunion organization as early asMay 27, andI find that Respondent,by interrogating andimpliedlythreatening Butler during the firstweekin June,restrained and coerced him in the exercise of hisorganizational rights protectedby Section7 in violation ofSection 8(a)(1) ofthe Act.AndrewMezzi testified thatwhen he washired he wasinterrogated about his feelings towardthe Union. GeraldNoonan and SamuelMcConnell both testified credibly tothe same effect.In viewof thefact that substantialcorroboration is givenMezzi's story by the similaroccurrences with regard to Noonan and McConnell, in theface ofRespondent'sdenial that it had ever questionedemployees in this regard,IcreditMezzi'saccount.Accordingly,Ifind that Respondent violated Section8(a)(1) ofthe Act byinterrogating prospective employeesconcerning their opinionswithregard tothe Union.Samuel McConnell,an employee presently on the firstshift,testified that in the middle of June he was employedon thethirdshift.When he cameto workone night, he wastold bythe second-shift supervisor to stay over in themorning because Frank Riccardi wanted to see him. In themorning, whenhis own workwas done, he was put onpacking work until 8:30, on overtime,atwhich timeRiccardi came in to work.At 8:30,Riccardi tookMcConnellintothe office of Richard Ulbrich. Ulbrich hadbeforehim a copyof McConnell's employee record and,after tellingMcConnell what a good workerhe was, askedMcConnell whom he ate lunch with at night.McConnellsaid he ate lunch witheverybody. Ulbrichasked what theytalkedabout.McConnellansweredtheytalked abouttrucks, cars,and houses.Ulbrichsaid,"There is no sensemy beating around the bush,you know what I mean."When McConnellsaid he did now know what he meant,Ulbrichsaid,"You know they aretrying to get a union inhere and I got rumors that you were atthe coffeemachinewithabout 8or 10guys talking about the Union."McConnell deniedthat he was talking about the Union andUlbrichsaid thathe hadalready "got one." He said, "Youknow we got ridof your buddy,Mezzi." McConnell deniedknowing Mezziand Ulbrichsaid,"What about Art Arnold?What did hetalk about?"McConnellpointed out thatArnold workedon a mill which does not shut down forlunch and that hethereforedid not knowwhat Arnoldtalkedabout.Ulbrichsaid,"Well, I don't think you signeda cardyet, but ifI hear that you signed a card,that will beit.You will be fired." McConnellagain denied that heknew anything about theUnion. Ulbrichsaid that the girlsat the unionhall who handled the cardsonly make $60 aweek, and he could findout who signed the cards, andpointed out that if he had to make a whole change in thepersonnel,itmight take a couple of years but that hewould doit.McConnellcontinued to insist that he didn'tknowanything about theUnionand Riccardi called him aliar and asked himif he'dswear on the Bible.McConnellsaid he would swear on the Bible but Riccardi wouldn'tbelieve him anyway. Ulbrich said,"I don't know about youbut stay away from Arnold."Afterthe conversation above, according to McConnell'stestimony,he signed a card for the Union and on July 15,passed out literature for the Union at the company gate.On July 15, during the day, he testified,Frank Riccardicalled at his home for him a number of times and left wordfor him to get in touch with Riccardi.He went into theplant about 4:30 that afternoon and was taken to RichardUlbrich's office by Riccardi. In Ulbrich's office, Ulbrichasked him what he would gain by campaigning for theUnion and stated that the Union must be paying him fororganizing.McConnell denied this and Ulbrich said that agood friend of McConnell'shad told him that he "gotconned into the Union and wanted out and didn't knowhow to get out." McConnell answered that whoever saidthat is a liar and asked who it was.Riccardi interjected,"You know some people seem to think when you got aunion shop you've got a life-time job, but that's not true"and Ulbrich said,"Iam going to give you a choice, youstop campaigning now and don'tgo to any more meetingsand we won'tfire you."McConnell pointed out that with aunion shop they would have to have a reason for firing himand Ulbrich said,"We can make all kinds of reasons. Wecan jump on the quality of your work,we can bring up yourabsenteeism,we can find all kinds of excuses, but justtrust in us and we won'tfire you later." When McConnellsaid that after the last conversation he could not trustthem and never had, Riccardi said,"I do not see how youcan have faith in gangsters like Arnold and Satori," andreferred profanely to DeBow,the union organizer.Ulbrichthen said,"Let's face it Sam,you're making pretty goodmoney here. Where the hell are you going to make themoney that you're making now? You have a house to payfor and four kids and where are you going to find a job thatwill pay you what you're making now? After all this is overArnold,Satori and Mezzi aren'tgoing to give a damn andyou're just going to be without a job. All we want is for youto sit back and keep your mouth shut and don'tgo to anymore meetings and we won'tfireyou."After furtherconversation,Ulbrichsaid that he knew that there wouldbe a union meeting the following day and that if he foundoutMcConnellmade a statement concerning thisconversation,that he would lose his job. At this point,McConnell left.Undercross-examination,Respondent'scounselbrought out from McConnell a third conversation whichtook place mid-August and concerning which there hadbeen no testimony given on his direct examination. Onredirect examination,McConnell testified that he hadrefused to tell the General Counsel about the thirdconversation because he felt that he had agreed withUlbrich thatneither would mention the conversation. Histestimony concerning the conversation is that in mid-August,while he was at work on the third shift,Ulbrichcame to him about midnight at his machine and said,"Sam, I didn't say that you had no choice as far as joiningtheUnion."He went on to say that he knew thatMcConnell hadmade a statement to thateffect.McConnell said that he knew that Ulbrich had said thatand asked how he knew it was in the statement if he didnot say it.Ulbrich said somebody told him and that heknew everything that was in McConnell'sstatement.'SeeGeorgia Rag Mill,131 NLRB 1304 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDUlbrich then said, "All right I did say it but I will deny it atthe hearing."6 Ulbrich went on, saying, "I will tell youanother thing, I fired Arnold and Tremaglio and I will denythat at the hearing." McConnell answered, "I don't carewhat you do at the hearing." Thereafter Ulbrich andMcConnell argued the merits of the unionorganization.McConnell testified Ulbrich said that Arnold and Mezziwould never set foot in the plant again and told McConnellthat he was fired but not right now; that it would take alittletime.UlbrichaskedMcConnell to quit andMcConnell said that he was not going to quit, that he likedhis job. Ulbrich told him if he quit then he would give him agood recommendation, but if he refused to quit, he wouldsee that he never got a job in the State again. McConnelltestified that he knew if he informed or testified about thisconversation that Ulbrich would blackball him and heknew that he could never get a job, so he promised not tomake a statement.Ulbrich and Riccardi both denied the first conversation.They testified in essence that in mid-June, McConnell hadstayed over by his own choice one morning and askedRiccardi to take him to Ulbrich's office in order to attemptto borrow some money in order to consolidate his debts.Ulbrich testified that he had declined to lend him themoney although he offered to arrange for him to borrow itfrom a bank.?As to the second conversation, Riccardi testified that hehad not sought a conversation with McConnell but ratherMcConnell had left word with the second-shift supervisorthat he wanted to have Riccardi call him. Riccardi calledthe following day and McConnell came in to see him; hetookMcConnell to Ulbrich's office at which timeMcConnell told him and Ulbrich that he did not want themto think he was the one who had brought the Union in, butthat all the other fellows were deserting the Union andleaving him holding the sack. Riccardi testified thatMcConnell was under the influence of liquor at this timeand Ulbrich suggested that he go home and sober upbefore it was time to go to work. Thereafter he left. Ulbrichgenerally corroborated the testimony of Riccardi.As to the third conversation in August, Ulbrich testifiedthat he had, in fact, sought McConnell out at his workplaceat midnight because he had heard that McConnell had saidhe was interested in the Union because of things thatUlbrich had done to McConnell. Ulbrich wanted to pointout to McConnell that he should not lie about such mattersand that he had never done anything harmful toMcConnell. Thereafter, his account concerning the debateabout the Union, pro and con, is not substantially differentfrom the testimony of McConnell's except that he deniedmaking any threats or asking McConnell toquitor askingMcConnell to keep their conversation a secret.I credit McConnell as to all threemeetings.Ibase thison the fact that I was impressed with his demeanor as awitness and with his frankness and candor. This was, infact, enhanced by the manner in which his account of thethirdmeeting was brought out. He was visibly upset andreluctant to testify about the meeting when it was firstbroached, which I find to be the natural result of hishonoringhispromisetokeep the conversationconfidential. The obvious corroboration of his testimony asto the third meeting by his notes,8 which were written only20 minutes after the occurrence, further enhances hiscredibility.As to the first meeting, the accounts are sodifferent that it would appear that the various parties weretalking about two differentmeetings.Whether this be so, Ifind that Ulbrich made the statement substantially astestified to by McConnell and I believe that the thirdmeeting,which I have heretofore found to have accordedwith McConnell's testimony, was an attempt by Ulbrich tocoerceMcConnell so that he would not reveal thestatementsmade in the earlier conversations.Accordingly, I find that by the statements made in mid-June and on or about July 15, Richard Ulbrich coercivelyinterrogated and threatened McConnell in violation ofSection 8(a)(1) of the Act.9C. TheAlleged 8(a)(3) Violations1.Andrew MezziDuring Mezzi's brief tenure with the Employer, he wasfrequently late to work and had been absent on threeoccasions prior to June. On May 31 and June 1 and 2,Mezzi was absent and on his return was discharged forabsenteeism, according to the Respondent. Riccarditestified that when he ascertained on May 31 that Mezziwas absent, he decided to discharge him and that he wasimpelled to this decision by the complaints voiced bySupervisor Polnar, that Mezzi's absenteeism and attitudewere affecting production, and specifically by thecomplaint of Leadman DuBois whose incentive earningswere tied to those of Mezzi and who complained thatMezzi's absenteeism cut down his (DuBois') incentiveearnings.Respondent produced DuBois who testified on directexamination that he had asked to have Mezzi removedbecauseMezzi's absences cut down on his incentiveearnings and that he was primarily interested in making aliving.However,under vigorous cross-examination,DuBois' story changed completely. He admitted thatbecause he was on a different incentive plan, workingwithout a helper, he was able to earn more money whenMezzi was absent than when he was present. It appearedfrom his testimony that any objection he had resulted fromMezzi'spresencebecause he was a new helper and neededto be instructed in his work by the operator or by DuBois,who was the setup man.IdiscreditPolnar's testimony that he reported toRiccardi that DuBois was complaining about Mezzi'sabsences and, accordingly, I discredit Riccardi who6The complaint had already been issued'As to the fact that McConnell was paid overtime for the timehe waited to talk to Ulbrich, at one point Riccardi testified that itwas standard operating procedure that anyone who wanted to talktoUlbrich would be paid the time he had to wait On cross-examination, however, asked whether, if McConnell had wantedto have the meeting on his own,he would have assigned overtime,Riccardi answered, "I don't know, I don't think I would, I don'tthink so ""Obvious by reason of the fact that Respondent's counsel wasgiven an opportunity to read the notes and would certainly havecalled it to my attention if the notes were not consistent with histestimony9For obvious reasons no allegations concerning the thirdconversation are to be found in the complaint, nor did the GeneralCounselmove at theclose of thehearing to amend the complaintto allege any violationsWhile the issue was fully litigated, andUlbrich's statements unquestionably violative,Ido not deem itnecessary to make specific findings with relation to this incidentinasmuch as the order I shall recommend, based on otherincidents found above to be violative, would, in my opinion, amplyremedy the violations involved in the August conversation ULBRICH STAINLESS STEELStestified that he determined to discharge Mezzi as a resultof Polnar's complaint. i°It is clear that Mezzi's attendancerecord was far fromgood.If Respondent's evidence as to its motivation for thedischarge were credible,and if the record did not containadmissionsby Richard Ulbrich thatMezzi was dischargedbecause ofhis union activity,itwould appear that he wasdischarged for cause.However, under the followingcircumstances:(1) I discreditRespondent'scontentionthat it had no knowledge of union activity prior toJune 15,(2) the onlyunionactivityprior to Mezzi's discharge wasMezzi'sactivity,(3) thetestimonywas contrivedconcerning the causation of Mezzi'sdischarge, and(4) Ulbrich'sadmissions thatMezziwas dischargedbecause ofhis union activity,all convinced me that hisdischarge was consummated in order to discourage unionactivityamong Respondent'semployees in violation ofSection 8(a)(3) of the Actand Iso find.Late in theafternoonof June 2,Mezzi came to the plantfor his pay,which was due that day.His supervisor,pursuant to instructionsfromSuperintendent Riccardi,told him that he was discharged for absenteeism and tocomein the next dayfor his check. On June 3,Mezzi cameto thepersonneloffice for his check. Although we havefour accounts of the ensuing events fromfourparticipants,no two of them agree.Mezzi testified that he came intothe front office and wastold by Richard Ulbrich's secretary to have a seat and thatFrank Riccardi would liketo speak to him. He waitedapproximately 10 minutes and Riccardi came into the frontoffice, said, "Please comewithme," and took him intoRichard Ulbrich's officewhere Richard was seated behindhis desk and DanielUlbrich wasseated in a corner.Richard Ulbrichasked Mezzi if hehad to work andoffered tochange his shift and takehim offthe machine heworkedon and give him a machine for himself if Mezziwould disclose who was involved with him in theorganizing.Mezzi declined to inform on his fellows andUlbrichasked,"What about Art Arnold?Is he involvedwith you inthisunion organizing?"Mezzi said that he wasnot andUlbrichasked about Bill Butler.Mezzi admittedknowing Butler but denied that he was involved with him.Riccardi said that he knew unionofficialsdoing organizingwerepaidhandsomelyand said thathe had hadexperience with thatkindof organizing.RichardUlbrichaskedwhatSatori and Mezzi were tryingto cook up andsaid that he knew thattheyhad been seen in John'sDelicatessen.Mezzi said,"Yes, that'strue."Then Ulbrichsaid,"If I see orhear of youspeakingto any of myemployees about union matters, I willblackball you fromevery industryin this partof the State. You realize, ofcourse, I can do this ...if they call here for yourrecords,all I have to tell them is you are a troublemaker and anagitatorand youwill never get the job.Secondly, I willhavethe police harass youand thirdly,I know you likepolitics and I knowyou enjoyit. I will ruin you in politics."Mezzi replied,"That remains to be seen.Of course, I'mgoingto take you beforethe NationalLaborRelationsBoard." Riccardisaid,"We'll deny anyaccusations thatyoumake against us andwe will denythat thisconversationeven tookplace.We feel thatthe records willprove thatyou were firedbecause ofyourattendance."10 It seems improbable that DuBois would have complainedabout Mezzi's tardinessThe recordreveals that Mezzi was tardyonly three times during the time he worked with DuBois Duringthe same time,DuBois was tardy,although excused, six times andon one of those six, Mezzi was late only 5 minutes so that heprobably arrived before DuBoisThus,DuBois would probably135Mezzi then departed and picked up his check in the office.Daniel Ulbrich testified that he entered the outsideofficeand saw Mezzi standing there and exchangedgreetingswith him.Knowing that Mezzi was beingterminated,he asked him what the story was and Mezzianswered,"I don't feel like talking, I'm waiting for FrankRiccardi."Riccardi came in and asked for the blue slip. t tMezzi became disturbed and told Riccardi,"You can't dothis to me," and Riccardi said,"Let's not discuss it here,let's go into Richard Ulbrich's office." All three, Mezzi,Riccardi,and Daniel Ulbrich,went into Richard Ulbrich'soffice with Daniel following.Theywere both arguing backand forth with Mezzi doing most of the talking. The twoUlbrichs looked at each other and shrugged theirshoulders.Mezzi said,"I know you are the boss, and Iknow that I am just a peon,but you can't do this to me."Then he turned to Richard Ulbrich and referred to himselfas a peon again and said,"Thisisn't fair and I'm going toget even."He mentioned something about a State LaborBoard and Riccardi said,"Thatis alright,that is your rightto go to the State Labor Board."Then he mentionedsomething about the Union and Richard Ulbrich said,"What are you talking about a union?"Mezzi said, "I'mgoing to make some trouble." With that Mezzi left withRiccardi. Daniel Ulbrich denied that his brother made astatementthat he hada deal for Mezzi,wouldchange hisshift and give him a machine if Mezzi would tell him whoelse was in the Union, or that his brother asked about ArtArnoldor Butler or that their names occurred in theconversation.Riccardi's story is again different:he said he got a calltelling him that Mezzi had arrived,so after a couple oferrands he walked into the office and Mezzi looked at himand said,"You can'tdo this to me" and became veryboisterous.Because he did not want to disturb DanielUlbrich,who was interviewing an applicant, he took MezziintoRichardUlbrich'soffice,not knowing whetherRichard was there or not.Richard Ulbrich was sittingbehind his desk when they wentin andasked, "What isthisallabout,"and Riccardi told him that he wasterminatingMezzi and that Mezzi was quite upset. Heasked Mezzi to sit down and tried to explain why he wasterminated butMezzi would not permit him tosayanything.He started repeating that he was going to go tothe Board.Riccardi said,"Well, that is your prerogative,you can do that if you like. Go right ahead."Then Mezzisaid,"I'm going to the Union" and Richard Ulbrich said,"What union?We have no union here." Mezzi answered,"You'll find out," and made threats that he was going tomake trouble. He told Ulbrich and Riccardi that he wasinfluential in politics and they asked him to leave. Riccarditestified that he never did tell Mezzi the reason for hisdischarge although the blue slip showed it. On furtherinterrogation, by Respondent's counsel,Riccardi recalledthatMezzi said,"You think just because you own afactory, you own the town and you are going to step all overus little small people."Riccardi denied that Richard Ulbrich said he had a dealforMezzi or he would change his shift,denied recallingUlbrich asking Mezzi whether he had to work,denied thatRichard Ulbrich offered Mezzi a different machine if hewould tell who was with him in the Union,12 and deniedhave known only of two of Mezzi's tardinesses during this periodDuBois'tardiness,almost every working day in May, wasexcused, although it appears that on occasions he was tardy onlybecause he oversleptThe blue slip is a discharge documentRiccardi pointed out that Mezzi could not run any machine 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDthatMezzi was questioned about Art Arnold, Bill Butler,or any other person. He also denied that he said unionorganizers get paid handsomely to organize and thatRichard Ulbrich threatened to blackball Mezzi or harasshim or ruin him in politics and he denied saying that theywoulddeny any statements or that they had aconversation.On cross-examination Riccardi elaboratedsomewhat and stated that Mezzi told him he was going tothe Board when he was in the outside office and thenrepeated it when in the inside office.Richard Ulbrich testified that he did not know thatMezzi was being discharged, that he was disturbed by aloud shouting in the outside of his office, and that no oneelsewas in his office at the time the door opened andFrank Riccardi, Daniel Ulbrich, and Andrew Mezzi walkedin all together. Mezzi was talking at the time, and he said"it is not fair" and continued talking. Riccardi tried toquiet Mezzi and both told him to sit down. Mezzi continuedtalking, saying that he thought he was getting a raw dealand it was unfair. Riccardi looked at Richard Ulbrich andsaid, "I'm firing this guy because of excessive absencesand he's lazy." Richard Ulbrich said, "That's good enoughforme" and Mezzi continued talking and stated that hewas going to bring it before a labor board. Ulbrich said,"Bring what before the Board?" Mezzi answered, "I havebeen fired unjustly." Riccardi said that the people Mezzihad been working with on the shift were complainingbecause he was lazy and had been costing them moneybecause it was a production machine and the incentive iscalculated on the group basis, and they do not want a lazyman or an undependable man. They want to get rid of him.The superintendent had agreed to it and the decision hadalready been made, and Riccardi stated, "If you want tobring us before the Labor Board, you go right ahead, thatis your prerogative." Then Mezzi said that he would geteven with them or he would get them and threatened to getthe Union after them. Ulbrich said, "What union? Youknow we are not unionized." Mezzi repeated, "I will getthe Union after you." Mezzi then walked out and that wasthe end of it. Ulbrich denied asking Mezzi if he had towork, offering him a deal, offering to change his shift, orasking aboutArnold,Butler or anyone else. He also deniedthreatening to harass him with the police or blackball himor stating, "What are you and Satori trying to cook up."Ido not credit any of the counts completely. I notedduring the hearing that Mezzi has a loud voice, a quicktongue,andanevenquicker temper. I find itincomprehensible thatRespondent,havingalreadydecided to discharge Mezzi, filled out the necessarypapers, informed him of the discharge, and prepared histermination pay, would have called him in solely for thepurpose of explaining the reasons for his discharge, whichwould appear to be self-explanatory, or on the other handthat they would have commenced the discussion byoffering him a machine of his own (which he probablycould not operate), a raise in pay, or a transfer to the dayshift. I believe that Respondent, knowing of Mezzi's quicktemper and tendency to speak out, arranged for him tocome into the office under circumstances that werecalculated to cause him to lose his temper in the hope thathewould indulge in a diatribe and reveal additionalinformation concerning the union organization. As RichardUlbrich testified with relation to his conversation withMcConnell in August, "I wasn't about to do anyunnecessary talking at that time, but I did want to listen tofind out what was new, what the new argument was and Iwanted to learn things and I did." I believe that in hisconversation with Mezzi, Richard Ulbrich was similarlytrying to "learn things" and to that end I believe that hedid in fact ask about the participation of other employeesin the union effort as Mezzi testified. Also I believe that atthe end of the meeting, either Richard Ulbrich or FrankRiccardi used the threat of a blackballagainst Mezzi in anattempt or with the hope of coercing him to refrain fromrevealing the conversation. This is of course similar to thestatement by Ulbrich to McConnell.Accordingly, I find that by the threat of retaliation andby interrogation Respondent interfered with, restrained,and coerced employees in the exercise of their Section 7rights, in violation of Section 8(a)(1) of the Act.2.Arthur ArnoldArthur Arnold was employed from May 1965until hisdischarge in June 1966 as a rolling mill helper on the thirdshift. His hours of employment were from 11 p.m. to 7 a.m.Immediately after Mezzi commenced the organizationalcampaign for the Union, by obtaining the cards fromSatoh, he communicated with Arnold as to ways andmeans to commence organization. Arnold took no activepart other than "more or less feeling a few people outabout it" until Mezzi was discharged on June 3. On June 7,Arnold testified he hada meetingwith Satori after whichhe signed a union card.During his 14-month career with Respondent, Arnoldwas given two merit ratings and on each occasion wasrated very highly. On each such occasion he would havereceived a raise except for the fact that the raises weredenied because of his absenteeism. The attendance recordfor Arnold, received in evidence, indicates that in the year1966, prior to May 15, Arnold was either tardy or absentover one-third of the workdays.On May 13, Arnold was absent; his wife called the plantto report that he was ill. That night, during working hours,he was arrested in a gambling raid, a full report of whichappeared in the newspaper. The following workday,Riccardi called the matter to Arnold's attention. Arnoldoffered no excuses for his absence.After May 15, Arnold was called up for his second meritreview and was told that he had scored highly in the meritrating but would not be given an increase in pay because ofhis absenteeism. He was warned that he would be let go ifhis absenteeism did not improve. Arnold indicated that hewanted to earn more money and promised to improve hisrecord on absences and tardinesses. Thereafter, Arnoldwas neither tardy nor absent again until June 4, on whichday he was tardy, June 6, on which day he was absent, andJune 11, on which day he was tardy by 4 hours. OnJune 15, according to Arnold's testimony, he was asked tostay over to see Frank Riccardi but because he had anappointment and he would have had to wait for an hourafter his shift for Riccardi to come in, he left word that hewould call Riccardilater inthe day and left the factory.That afternoon he called Riccardi who told him that hewas discharged for absenteeism. Arnold pointed out thathis record had improved since the last denial of the meritincrease, some 3 weeks before, and Riccardi answered, "Itdoesn't matter, we have checked out the past 6 monthperiod and we feel that you have too much and we aregoing to have to let you go." Arnold asked whether hecould work that night and whether he could work the restof the week and Riccardi refused to permit him to come inagain,but told him that he would be paid for that night. ULBRICH STAINLESS STEELS137Riccardi testified that at the time of the merit review inMay, he hadmade up his mind that he did not want Arnoldin his organization and at that time he started looking for areplacement for him. He further testified that finallybecause of the 4-hour tardiness on June 10, he decided toreplace him and took a man, Larry Daigel,out of thestockroom and put him on as a helper.He further testifiedthatDaigel started as a helper 2 or 3 days after thedischarge of Arnold.13Although Riccardi testified that he had determinedtogether with Foreman Barillaro to dischargeArnold inmid-May atthe time of the gambling raid, Barillarotestified that Arnold's discharge was not mentioned untilafter the occasion of June 11,when Arnold was absent for4 hours.At that time,he testified,Riccardi stated thatArnold would have to be discharged and Barillaro agreed.About a week before Arnold's discharge, according tothe creditedtestimonyof McConnell,in the conversationinRichard Ulbrich's office between McConnell, RichardUlbrich, and Frank Riccardi,Ulbrich,in a context ofquestioning about the union activity on the third shift,asked what Art Arnold talked about at lunch. McConnellpointed out that Arnold had to stay on his mill and did noteat lunch with the other employees. At the close of thatconversation,Ulbrich told McConnell to stay away fromArt Arnold, which in context could only have meant awarning thatArnold wasengaged in union organizationand that McConnell should shun him to avoid beingsimilarly infected.In August in the "confidential"conversation betweenRichard Ulbrich and McConnell,concerningwhich I havecredited McConnell's account,Ulbrich stated that he firedArnold and Tremaglio but would deny that at the hearingand again,in context, this could only be considered anadmission on his part that he fired them for union activity.Ihave carefully scrutinized the evidence with regard toRespondent's alleged reason for the dischargeof Arnold.There can be no question that his attendance record wasdeplorable and while it had improved substantially duringthe first 2 weeks of June, it was still not good. On the otherhand, as the General Counsel points out,for the 11preceding months, Respondent had put up with the poorerattendance record he had established.It is clear that Respondent considered Arnold and Mezzito be the leading organizers for the Union at Respondent'splant.Riccardi's story about the discharge does not seem true.He testified that when he learned on Saturday,June 11,that Arnold had been absent half of the preceding night, hedetermined to dischargeArnold. Thereafter, on the 14th,he left word for Arnold to wait for him on the 15th so thathe could discharge him; ultimately he discharged himwhen Arnold called in in the afternoon of the 15th. At thattime, he declined to let himfinishthe week, but gave himpay for the night of the 15th, in lieu of notice. Noexplanation is given for the lapse between the morning ofthe 11th and the evening of the 14th when suddenlyArnold's discharge became a matter of urgent necessity. Inote also that Riccardi,in leaving word for Arnold to waitfor him on the 15th,did not tell Arnold's supervisor why hewanted to see him. In the earlier occurrences with Mezzi,Mezzi's supervisor was told that Mezzi was to -bedischarged and why. I conclude that Riccardi did not haveitinmind to discharge Arnold at the time he left themessage on June 14 but by the time Arnold reached himon the afternoon of the 15th, the Union's petition in therepresentation case had been served. The only interveningcircumstance that appears is the service of the petition.Accordingly, I conclude that Arnold was dischargedbecause of his union activity in violation of 8(a)(3) and (1) ofthe Act.3.Lawrence TremaglioLawrence Tremaglio was hired in December 1965 andworked on a furnace during the day shift. He wasapparently an excellent worker for he received four raisesbetweenDecember 1965 and June when he wasdischarged.He was absent once in January, four times inApril,three times in May, and six times in June up toJune 25 on which day he was discharged.Tremaglio testified that in the earlier part of June he hadbeencalledtoRiccardi'sofficewhereRiccardicommented that he had been absent quite a few times.Tremaglio told him that he knew this and Riccardi saidthatwhat he really wanted to talk about were unionactivities in the shop and questioned Tremaglic whetherhe knew anyone that had a part in the Union. Tremagliosaid that he did not. Riccardi asked Tremaglio if he knewthatMezzi had been terminated. Tremaglio said that hedid not and said that he knew nothing about the Union.Riccardi then took Tremaglio to Ulbrich's office whereUlbrich asked if Frank Riccardi was going to talk aboutTremaglio's attendance record. Riccardi answered that hewould like to clear up a few things about the Union.Riccardi started talking about the Union and giving theCompany'sargument against union organization afterwhich he asked again about Mezzi and also whether ArtArnold had any part in the Union.Tremaglio, who at thistimewas unaware of the union organizing campaign,denied knowing whether Arnold or Mezzi were involvedand denied that he had anything to do with the Union. Ashe left the office he was told to ask anyone he heardtalking about the Union to go to the office and hear theCompany's side.On June 23,Tremaglio was given the day off in order toattend a court trial.He was to have reported again on the24th but did not come in to work. On that day he went tothe union hall where he signed a card and was interviewedby an investigator of the Board with reference to thecharges theretofore filed in the instant case. The followingMonday, Tremaglio went into work and was asked byRiccardi where he had been the preceding Friday. Hetestified that he told Riccardi that he went to the union halland heard the Union's side and decided to join the Union.He testified that a couple hours later,Riccardi came up tohim and asked him to do the shop a favor and quit. Hedecided to do so, because he would not be able to getunemployment benefits. Riccardi said he would call theunemployment office and find out whether he could getbenefits.On the way to his office to make the telephonecall, Riccardi questioned Tremaglio whether he had madeany statements on Friday.Tremaglio said that he had notdone so. Riccardi took him to his office and dischargedhim, giving him a blue slip which read that he wasdischarged for absenteeism.11Foreman Barillaro testified that Daigel had been the second-shifthelper since April;for 2 days after Arnold's discharge,Daigel and the first-shift helper split up the third shift, eachworking 12 hours a day.Thereafter, Phil Adams was transferredfrom the stockroom to the third-shift helper,the job formerly heldby Arnold. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDRiccardi testified that in early June Tremaglio came tohim and asked him about the Union, stating that he hadnever worked under a union shop and didn't knowanything about it. Thereafter, Riccardi's account of theconversation is substantially the same as Tremaglio'sexcept that Riccardi denies that he asked any questions.Riccardi testified that on June 27, aware that Tremagliohad not come in on the 24th as he had promised, he hadnot made up his mind what to do about Tremaglio until hetalked to him.Riccardi testified that in the conversation he askedTremaglio why he was not present on the 24th. Tremagliomerely shrugged his shoulders without explanationwhereupon Riccardi told him that he was going to fire him.He testified thereafter they stayed together until he hadfilledout the discharge papers and as Tremaglio wasleaving the plant he told Riccardi that in case he wanted toknow that he had made a statement against the Companyon Friday. Riccardi said it was too late now, he didn't carewhat Tremaglio had done on Friday.Riccardi's story reduces the issue to a direct and simpleissue of credibility as to whether Tremaglio told Riccardion June 27 before he was discharged that he had signed aunion card as he testified or whether he had furnished noreason for his absence thereby causing Riccardi to fire himas Riccardi testified. It appears to me improbable that anemployee who had enjoyed an excellent relationship withSuperintendent Riccardi, as Tremaglio obviously had,would have merely shrugged silently when asked theperfectly normal and appropriate question concerning hisabsence on a day on which he admittedly had promised tocome in to work. I cannot credit Riccardi's testimony that,under these circumstances, Tremaglio stood mute. On the,other hand, I consider it entirely conceivable, in view ofthe same personal relationship which led Riccardi to giveTremaglio four raises in a period of 6 months and to waivetheEmployer's rules concerning vacation pay to putmoney in Tremaglio's hands on June 23, that Tremagliowould have confided in Riccardi that he had signed aunion card on the preceding Friday by way of explanation.Accordingly,IcreditTremaglio'sversionof theconversation and find that the cause of Riccardi's angerwas not solely that he had been absent, but that he hadbeen absent because he signed a union card. Therefore,because this resulted in Riccardi's discharging Tremaglio,I find that the discharge is violative of Section 8(a)(3) and(1) of the Act."IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.Respondent having discharged Andrew Mezzi, ArthurArnold, and Lawrence Tremaglio because of their unionactivities, I shall recommend that Respondent offer themimmediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice totheir seniority and other rights and privileges, and makethem whole for any loss of pay they may have suffered byRespondent's discrimination against them, by payment tothem of a sum of money equal to that which they normallywould have earned as wages from the date of theirdischargetothedatewhen,pursuanttotheRecommended Order herein contained, Respondent shalloffer reinstatement, less their net earnings during saidperiod. Said backpay shall be computed on a quarterlybasis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289; interest on backpayshall be computed in the manner set forth inIsis Plumbing& Heating Co.,138 NLRB 716. I shall also recommendthatRespondent be ordered to make available to theBoard or its agents, upon request, payroll and otherrecords to facilitate the checking of the amount of earningsdue.In view of the nature of the unfair labor practicescommitted, the commission of similar and other unfairlabor practices reasonably may be anticipated, and, infact, the commission of similar and other unfair laborpractices,although not alleged, was shown. I shalltherefore recommend that Respondent be ordered tocease and desist from, in any manner, infringing uponrights guaranteed to employees by Section 7 of the Act.Upon the foregoing conclusions of fact and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.United Steelworkers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) of theAct.3.By engaging in the conduct set forth in the sectionentitled "Interference, Restraint, and Coercion" to theextent therein found, and by the interrogation and threatstoAndrew Mezzi at the time of his discharge, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4.By discriminating with regard to the hire and tenureof employment of Andrew Mezzi, Arthur Arnold, andLawrence Tremaglio, thereby discouraging the freeexercise of the rights guaranteed by Section 7 of the Actand discouraging membership in or activities for theabove-named labor organization, the Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.5.The aforesaid labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in the case, Irecommend that the Respondent, Ulbrich Stainless Steels,Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:" Corroborationfor this conclusion is found inthe creditedtestimonyofMcConnellthat in hisAugust conversation withRichardUlbrich,Ulbrichsubstantiallyadmittedthediscriminatory nature of Tremagho's discharge ULBRICH STAINLESS STEELS(a)Discouraging membership in United Steelworkers ofAmerica, AFL-CIO, or any other labor organization, bydischarging or otherwise discriminatingagainstemployeesin regard to their hire or tenure of employment or any termor condition of employment.(b) Interrogating employees in anymannerviolative ofthe provisions of Section 8(a)(1) of the Act.(c)Warning or threatening its employees withdischarge or other reprisals if they joined or assisted theUnion.(d) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their rights toself-organization provided in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer to Andrew Mezzi, Arthur Arnold, andLawrence Tremaglio immediate and full reinstatement totheir former or substantially equivalent positions, withoutprejudice to seniority or other rights or privilegespreviously enjoyed, and make them whole for any loss ofpay they may have suffered by reason of Respondent'sdiscrimination against them in accordance with therecommendations set forth in the section above entitled"The Remedy."(b)Post at its plant in Wallingford, Connecticut, copiesof the attached notice marked "Appendix."15 Copies ofsaid notice, to be furnished by the Regional Director forRegion 1, shall, after being duly signed by Respondent'srepresentatives, be posted by the Respondent immediatelyupon receipt thereof, and bemaintainedfor 60 consecutivedays thereafter, in conspicuous places, including each ofRespondent's bulletin boards. Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced, or covered by any othermaterial.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Notify the Regional Director for Region 1, in writing,within 20 days from the date of the receipt of this TrialExaminer's Decision, what steps the Respondent hastaken to comply with the foregoing Recommended Order.lsIT ISFURTHER RECOMMENDEDthat unless,within 20days from the date of the receipt of this Trial Examiner'sDecision, the Respondent shall notify the said RegionalDirector, in writing, that it will comply with the foregoingRecommended Order, the National LaborRelationsBoard issue an order directing Respondent to take theaforesaid action.15 In the event that this RecommendedOrder is adopted by theBoard, the words "aDecisionand Order" shall be substituted forthe words "the Recommended Order of a TrialExaminer" in thenotice Inthe further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of AppealsEnforcingan Order" shallbe substituted for the words "a Decision and Order "i6 In the event that this RecommendedOrder is adopted by theBoard, this provisionshall be modified to read "Notify saidRegional Director, in writing,within 10 days from the date of thisOrder, whatsteps Respondent has takento comply herewith "APPENDIXNOTICE TO ALL EMPLOYEES139Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT discourage membership in UnitedSteelworkers of America, AFL-CIO, or any otherlabor organization of our employees, by discharging orotherwise discriminatingagainstour employees inregard to their hire or tenure of employment or anytermor condition of employment.WE WILL NOT interrogate employees in anyviolativemanner or warn or threaten them withdischarge or other reprisals if they join or assist theUnion.WE WILL NOT in any othermannerinterfere with,restrain, or coerce our employees in the exercise of,their rights protected by the Act.WE WILL offer to Andrew Mezzi, Arthur Arnold,andLawrenceTremaglioimmediateand fullreinstatement to their former or substantiallyequivalentpositions,withoutprejudice to theirseniority or other rights and privileges, and makethem whole for any loss of pay they may have sufferedas a result of our discrimination against them.All our employees are free to become or remain, orrefrain from becoming or remaining, members in theabove-named Union or any other labor organization.ULBRICH STAINLESS STEELS,INC.(Employer)DatedBy(Representative)(Title)Note:We will notify any of the above-named employeesifpresentlyservingin the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 20th Floor,John F. Kennedy Federal Building, Cambridge and NewSudburyStreets,Boston,Massachusetts02203,Telephone 223-3300.